Citation Nr: 0904811	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-10 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2002, for an award of service connection for multiple 
sclerosis, to include a claim of clear and unmistakable error 
(CUE) in a May 1990 rating decision.

2.  Entitlement to an effective date earlier than September 
26, 2002, for an award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to an effective date earlier than November 
24, 2004, for a grant of special monthly compensation based 
on the loss of use of both feet.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 until June 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 2003, August 2004, and February 2006 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.  In September 
2007, the Board issued a decision denying all claims on 
appeal.  The Veteran appealed the decision to the Court, 
which in August 2008 granted a joint motion to vacate the 
Board's decision, and remanded the claim to the Board for 
compliance with the instructions of the joint motion.  

In accord with the instructions of the August 2008 joint 
motion, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran has indicated on his April 2005 substantive 
appeal that he wished to have a hearing at the local VA 
Regional Office before a decision review officer on these 
issues.  This request was reiterated by the veteran's former 
representative in an April 2005 letter to the RO.  A veteran 
is entitled to a hearing in person regarding a claim if the 
Veteran requests such a hearing. 38 C.F.R. §20.700(a).  In 
light of the Veteran's request, the RO must schedule the 
Veteran for a personal hearing, after confirming with the 
Veteran which type of hearing he is requesting.  The Veteran 
should be informed that he may request a personal hearing 
before the RO, and may still thereafter request a hearing 
before the Board if a claim remains on appeal. 38 C.F.R. §§ 
20.700, 20.704 (2008).  Remand is required to afford the 
Veteran the requested hearing.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant 
has right to a hearing before [issuance] of BVA decision"). 

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and request that 
he confirm the type of hearing he requested in his 
April 2005 correspondence.  Thereafter, the RO 
should take appropriate cxpedited action to afford 
the Veteran the hearing requested.  The RO should 
also inform the Veteran of his rights associated 
with the type of hearing requested and which 
rights he waives in electing another type of 
hearing.  Following the issuance of a Supplemental 
Statement of the Case, the claims file should be 
returned to the Board in accordance with current 
appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




